Pee Ctjbiam.
This is plaintiff’s rule to show cause why a new trial should not be granted on the ground that the verdict is inadequate. The verdict was in favor of plaintiff and against the defendant in the sum of $600.
We think it cannot be said, in view of all of the testimony, that the verdict is inadequate. The jury might very well have declined to accept plaintiff’s testimony as to the extent of his loss of earnings. The injuries were not serious.
The rule to show cause will be discharged, with costs.